   Case:19-06011-EAG13 Doc#:65 Filed:09/14/20 Entered:09/14/20 12:32:11                                                             Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

ABRAHAM VEGA VEGA                                                                            CASE NO. 19-06011-EAG
IRIS BETSY VELEZ MORALES                                                                     CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0

3. The general unsecured pool is :$ 0



               AMENDED PLAN DATE: August 28, 2020                                             PLAN BASE: $56,244.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 9/14/2020
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

  a. Plan provides for annual payments in the amount of $300 from tax refunds; however, debtors already paid
$938 from tax refunds. Amend plan accordingly. If the $300 provided in the plan is a minimum payment, then
the plan needs to specify it. b. Debtor needs to review part 4.3 of the plan since is check off both boxes “flat
fee” and “fee application”. Per disclosure of compensation attorney fees will be flat fee. c. Banco Santander de
Puerto Rico filed objection to confirmation dkt#64.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: LIRIO TORRES*                                                                     USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CM - SR
